DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8, 12-26, 35, 37 and 39 are cancelled.
Claims 1-7, 9-11, 27-34, 36, and 38 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 07/22/2022, with respect to claims 1, 27 and 32 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1, 27 and 32 have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-11, 27-34, 36, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts teaches all the limitations of claim 1 as currently amended. For instance, the closest prior art, Asjes et al (US PUB 20120226127) directed to similar subject matter of the claimed invention, mainly teaches Headphones comprising: earcups to be placed about ears of a user; a headband linking the earcups and extending above a head of the user; a flexible band distinct from the headband such as to flex independently therefrom and secured below the headband for contact with the head of the user; and headband electrode sockets formed within the flexible band for receiving headband electrodes, each headband electrode socket having an electrically conductive base.
However, Asjes taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 1 as currently amended: the electrically conductive base comprising a body onto which a headband electrode is secured and a spring for adapting a protruding distance of the headband electrode outside of the flexible band.

Claims 27 and 32 are allowed for the same reason as claim 1, because each of claim 27 and 32 recites similarly allowable limitations of claim 1 above.

Claims 2-7, 9-11, 28-31, 33-34, 36, and 38 are each allowed based on their respective dependency from one of Claims 1, 27 or 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.